Citation Nr: 1812285	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service. 

2.  The Veteran's tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis - Bilateral Hearing Loss

The Veteran has a current diagnosis of bilateral hearing loss.  See March 2016 VA Examination at 2.  The Veteran has competently and credibly testified that he was exposed to C-130 aircraft noise during service.  See September 2017 Hearing Transcript at 4.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current bilateral hearing loss, and his in-service noise exposure.

In August 2011, the Veteran's private physician provided a positive nexus opinion.  To support his conclusion, the doctor noted that exposure to aircraft, heavy equipment, and weapons firing, all contributed to his bilateral hearing loss.  See August 2011 Medical Treatment Record.  The Board finds this opinion to be highly probative.  As such, service connection for bilateral hearing loss is warranted. 

Analysis - Tinnitus

The Veteran has a current diagnosis of tinnitus.  See March 2016 VA Examination at 5.  The Veteran has competently and credibly testified that he began experiencing symptoms of tinnitus as a result of exposure C-130 aircraft noise.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current tinnitus, and his in-service noise exposure.

The Board finds that the evidence, including the Veteran's competent and credible testimony shows that the Veteran's tinnitus initially began during service and has been recurrent since.  See September 2017 Hearing Transcript at 14.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


